DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0194042 to Workman et al. (Workman).
In Reference to Claim 1
Workman discloses:
An automobile, comprising: 
an internal combustion engine 304 including an intake manifold (fuel air is being introduced) and an exhaust manifold (exhaust manifold are inherently provided for internal combustion engine); 
a hydrogen source (10,  positioned to deliver hydrogen to the intake manifold of the internal combustion engine, see paragraph [0081]; 
a catch device (recovery tank) positioned to receive fluid mixture from the exhaust manifold of the internal combustion engine and condense the fluid mixture, see paragraph [0029]; 

a container (4, water tank) positioned to receive the filtered fluid mixture.  

In Reference to Claim 5
Workman, see paragraph [0040], discloses:
	Coil (30, 32) tubing fluidly coupling the catch device to the filter 13.  

In Reference to Claim 9 
Workman, see Fig.1 and 2, discloses:
	A method of operating an internal combustion engine, comprising: -5-Patent Application Anty Ref.: 42137.10001USO2 
	delivering hydrogen (see paragraph [0031]) to an intake manifold of the internal combustion engine; 
	condensing  (recovery tank see paragraph [0029]) fluid mixture from an exhaust manifold of the internal combustion engine;
 filtering (via CO2 filter)  the condensed fluid mixture; and 
	storing the filtered fluid mixture (water storage tank).  




Claims 1, 2, 6, 17 and 18are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002013447 A to Ishida Akira (Akira)

In Reference to Claim 1
Akira discloses:

    PNG
    media_image1.png
    863
    640
    media_image1.png
    Greyscale

An automobile, comprising: 

a hydrogen source (41 see paragraph [0009],  positioned to deliver hydrogen to the intake manifold of the internal combustion engine)
a catch device (48) positioned to receive fluid mixture from the exhaust manifold of the internal combustion engine and condense the fluid mixture(, via cooler 26); 
a filter (27a, active carbon, see paragraph [0011]) positioned to receive the condensed fluid mixture from the catch device and filter the condensed fluid mixture; and 
a container (reformer 43) positioned to receive the filtered fluid mixture.  

In Reference to Claim 2
Akira discloses:
	wherein the filter is a carbon activated filter, see paragraph [0011].  
In Reference to Claim 6
Akira, discloses:
	wherein the catch device 48 is a valve switch (valve 48).
In Reference to Claim 17
Akira, discloses:
	An exhaust system for an automobile having an internal combustion engine 2 and a hydrogen source 43 delivering hydrogen to the internal combustion engine, the exhaust system comprising: 
	a catch device (48) positioned to receive fluid mixture from an exhaust manifold 20 of the internal combustion engine and condense the fluid mixture; 

	a container 43 positioned to receive the filtered fluid mixture.  
In Reference to Claim 18
Akira, discloses:
	The filter  27is a carbon activated filter see paragraph [0011].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0194042 to Workman et al. (Workman) in view of JP 2002013447 A to Ishida Akira (Akira).
In Reference to Claim 10
Workman does not disclose:
	filtering includes using a carbon activated filter.  
Akira discloses:
	Filtering includes using a carbon activated filter 27.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include carbon activated filter, combine the teachings of Akira with .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0194042 to Workman et al. (Workman) in view of JP 2002013447 A to Ishida Akira (Akira) as applied to claim 10 above and further in view of US 2020/0400058 to Fujihara.
In Reference to Claim 11
Workman does not disclose:
	condensing includes positioning a catch 48 device to receive the fluid mixture from a catalytic converter that is fluidly coupled with the exhaust manifold of the internal combustion engine.  
Fujihara discloses:
	condensing includes positioning a catch 20 device to receive the fluid mixture from a catalytic converter (2C) that is fluidly coupled with the exhaust manifold (2B) of the internal combustion engine.

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a catalytic converter in the exhaust system of Akira, combine the teachings of Fujihara with Workman, since this would enable the practitioner of the 
In Reference to Claim 12
Workman does not disclose:
	fluidly coupling a muffler with the catalytic converter and delivering the fluid mixture from the catalytic converter to the catch device.  
Fujihara discloses:
	a muffler 2E fluidly coupled with the catalytic converter and configured to deliver the fluid mixture from the catalytic converter (2c, 2d) to the catch device (20).  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a muffler in the system of Akira, combine the teachings of Fujihara with Workman, since this would enable the practitioner of the primary reference to practice the advantage of reducing noise generated by the engine exhaust gas being released.

In Reference to Claim 13
Workman discloses:
	Fluidly coupling coil tubing (30, 32) to the catch device.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0194042 to Workman et al. (Workman) in view of US 2020/0400058 to Fujihara.

In Reference to Claim 14

	Condensing the fluid mixture includes capturing steam from the exhaust manifold with an electric valve switch.  
Fujihara, see paragraph [0065] discloses
	Condensing the fluid mixture includes capturing steam from the exhaust manifold with an electric valve switch (22)
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a valve 22 into Workman system, combine the teachings of Fujihara with Workman, since this would enable the practitioner of the primary reference to practice the advantage of controlling the inflowing exhaust gas entering the recovery tank so to control the recovery system with the proper amount of exhaust gases entering depending on engine operation condition.

Claim 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0194042 to Workman et al. (Workman) in view of US 2010/0044019 to Maeda et al. (Maeda).
In Reference to Claim 7 , 8, 15-16
Workman does not disclose:
	The catch device is formed of one of copper, carbon steel, stainless steel, nickel alloys and titanium; wherein the catch device is formed of metal or plastic.  

Maeda, see paragraph [0028], discloses:
	Exhaust components such as a heat exchanger are made of corrosion resistance material such as “stainless steel”.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to make the catch device out of stainless steel, combine the teachings of Maeda with Workman, since this would enable the practitioner of the primary reference to practice the advantage of using stainless steel as the material for the catching device that is resistant to corrosion when exposed to the exhaust gases.



Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002013447 A to Ishida Akira (Akira) in view of US 2020/0400058 to Fujihara.
In Reference to Claim 3 and 19
Akira does not disclose:
	A catalytic converter fluidly coupled with the exhaust manifold of the internal combustion engine and configured to deliver the fluid mixture to the catch device.  
Fujihara discloses:
	A catalytic converter (2C, 2d) fluidly coupled with the exhaust manifold (2B) of the internal combustion engine (2a) and configured to deliver the fluid mixture to the catch device (20).  


In Reference to Claim 4 and 20
Akira does not disclose:
	a muffler fluidly coupled with the catalytic converter and configured to deliver the fluid mixture from the catalytic converter to the catch device.  
Fujihara discloses:
	a muffler 2E fluidly coupled with the catalytic converter and configured to deliver the fluid mixture from the catalytic converter (2c, 2d) to the catch device (20).  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a muffler in the system of Akira, combine the teachings of Fujihara with Akira, since this would enable the practitioner of the primary reference to practice the advantage of reducing noise generated by the engine exhaust gas being released.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746